Citation Nr: 1824250	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-28 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ear disability claimed as drainage.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for left leg disability.

4.  Entitlement to an compensable initial rating for left leg scar.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle contusion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from February 1952 to February 1954.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio, and a January 2017 rating decision of the VARO in Guaynabo, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for right ankle contusion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for an ear disability manifested by drainage, a chronic left shoulder disability, and/or a left leg disability (other than a contusion and scar), he denied complaints of such disabilities upon separation from service, and he had normal evaluation of pertinent systems at separation from service. 

2.  The earliest post-service clinical record of a complaint of the ear, left shoulder (other than a contusion), and left leg disability is not for many decades after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has an ear disability, left shoulder disability, and/or leg disability (other than a scar and contusion) causally related to, or aggravated by, service and/or a service-connected disability.  

4.  The most probative evidence is against a finding that the Veteran's linear scar on the left leg is deep, unstable, painful, or that it causes limitation of function of the leg. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear disability claimed as drainage have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. § 3.303 , 3.304 (2017).

2.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. § 3.303 , 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for left leg disability (other than a scar and ankle contusion) have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1154 (West 2014); 38 C.F.R. § 3.303 , 3.304, 3.307, 3.309, 3.310 (2017).

4.  The criteria for a compensable initial rating for a left leg scar have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 4.3, 4.118, Diagnostic Codes (DCs) 7805 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Scars

Scars (including surgical scar) not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, DCs 7801 (scars not of the head, face, or neck that are deep and nonlinear), 7802 (scars not of the head, face, or neck that are superficial and nonlinear), and/or 7804 (unstable or painful scars).  In this regard, 38 C.F.R. § 4.118, DC 7801, provides for a 10 percent rating for scars not of the head, face, or neck that are deep and nonlinear with an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating for such scars with an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating for such scars with an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating for such scars with an area or areas exceeding 144 square inches (929 sq. cm.). A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1). Additionally, 38 C.F.R. § 4.118 DC 7802, provides for a 10 percent rating for scars not of the head, face, or neck that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (1). Further, 38 C.F.R. § 4.118, DC 7804, provides for a 10 percent disability rating for one or two scars that are unstable or painful, a 20 percent disability rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804, Note (1). If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, DC 7804, Note (2). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left Ear Disability

The Veteran contends that he has a left ear disability which is manifested by drainage (see September 2011 VA Form 21-0820).  He has not, however, provided any competent opinion as to how such a condition is related to service. 

The Veteran's service treatment records (STRs) are negative for complaints or findings of ear drainage.  His February 1954 Report of Medical Examination for separation purposes reflects that his ears were normal upon clinical evaluation.  His Report of Medical History for release from active duty (separation) reflects that he denied ear trouble. 

In addition, numerous post-service private clinical records reflect normal ears upon otoscopy examination (e.g. see December 2004, February 2005, March 2005, May 2005, July 2005, August 2005, July 2006, January 2007, May 2007, and August 2007 South Yonkers Family Medicine records).  

VA audiology notes in October and November 2007 reflect that the Veteran was seen for hearing aids.  At that time, he reported that he did not remember ever having had an ear infection or surgery.  No drainage was noted, and the October 2007 record reflects that his canals were clear upon otoscopy examination.  

A June/July 2008 VA examination (audiology) record reflects that the Veteran complained of hearing loss but he denied ear disease.  He noted that while in service, he had a truck run over him and he suffered head trauma.  However, he stated that he had no current problems with his ears and had "just hearing loss."  The STRs are negative for head trauma due to a vehicle accident.

In May 2011, the Veteran filed a claim for service connection for a "left ear condition".  This is more than five decades after separation from service and after several years of normal ears upon evaluation.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
Records subsequent to his claim are negative for chronic drainage.  VA Records in March 2013, January 2014, and May 2017 reflect that the Veteran's ear canals were free of cerumen.  A November 2016 VA examination (audiology) record also is negative for ear drainage.  

In sum, there is not competent credible evidence to support the Veteran's contention of an ear disability manifested by drainage.  While the Veteran is competent to report drainage of his ear, he has not been shown to be competent to state that it is an actual disability.  Regardless, even if it is an actual disability, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the auditory canal and the reasons for drainage.  
 
The evidence does not reflect ear drainage complaints in service, the Veteran had normal ears upon separation, the Veteran denied ear problems other than hearing loss decades after separation from service, the earliest complaint of drainage is more than five decades after separation from service, and there is no competent credible evidence based on an accurate history that the Veteran has a current ear drainage problem causally related to active service.


Left Shoulder Disability

The Veteran's STRs are negative for left shoulder complaints, although subsequent to service, the Veteran has indicated that he was in an accident while in service (he did not provide significant details as to a shoulder injury).  The STRs do note that in September 1953 a left shoulder and left elbow x-ray was taken which showed no roentgen evidence of a fracture.  Thus, the Board can assume that the Veteran may have had some complaints as to an injury in September 1953.  The Veteran's February 1954 Report of Medical Examination for separation purposes reflects that his upper extremities were normal upon examination.  His Report of Medical History for release from active duty purposes reflects that he denied arthritis, bone, or joint deformity, or a painful or trick shoulder.

Two years post service, an April 1956 VA Form 10-2593 reflects that the Veteran had a contusion of the left shoulder.  There is no indication in the 1956 record as to the etiology of the contusion. 

A May 2004 private record notes complaints of the right shoulder but not of the left shoulder.  The Board finds that if the Veteran had left shoulder complaints at that time, it would have been reasonable for him to have reported it and for it to have been noted.  

A May 2006 private (Yonkers Medical Diagnostic, P.C.) record reflects that the Veteran complained of bilateral shoulder pain as well as bilateral thumb pain, and bilateral leg and feet pain.  There is no indication that it was due to service or chronic since service.  It was noted that the Veteran was diabetic for five years.  Nerve conduction studies were performed which revealed mild peripheral neuropathy.

VA records in December 2007 and 2008 reflect that the Veteran complained of left hand and shoulder pain; he was diagnosed with left shoulder impingement syndrome and bicipital tendinosis.

In May 2011, the Veteran filed a claim for service connection for a left shoulder disability.  Subsequently, in August 2011, he suffered a left shoulder injury requiring surgery when he was hit by a vehicle.  Subsequent records reflect that the Veteran reported chronic pain since the 2011 accident.  There is not probative evidence that the Veteran has a current left shoulder disability causally related to active service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Moreover, there is no competent credible evidence of continuity of symptoms since service.  Any statement by the Veteran as to such continuity lacks probative value as it is in contrast to the more reliable records contemporaneous to service, which are absent for complaints and importantly, which note a denial of a painful or trick shoulder, and a normal examination.   

In sum, the evidence does not reflect chronic complaints in service, the Veteran had normal shoulder upon separation, the Veteran denied a painful or trick shoulder upon separation from service, the earliest complaint of a shoulder (other than a contusion) is not for more than five decades after separation from service, and there is no competent credible evidence based on an accurate history that the Veteran has a current left shoulder problem causally related to active service.

Left Leg Disability (other than ankle and scar)

In May 2011, the Veteran filed a claim for service connection for a "left leg condition".  A September 2011 VA Form 21-0820 (Report of Contact) clarified that the Veteran was claiming service connection for his left leg due to pain throughout the whole leg.  

The Veteran is in receipt of service connection for a left ankle contusion and a scar.  He contends that he was in an accident in which a military vehicle overturned in 1954.  (The Board notes the STRs reflect that the Veteran sustained a left ankle contusion in service when a ladder he was holding slipped and fell onto the ankle, the STRs are negative for an in-service vehicle accident with injuries to the leg, and post-service correspondence in 1956 reflects that the Veteran was involved in a post-service February 1956 vehicle accident.)

The Veteran's February 1954 Report of Medical History for release from active duty reflects that he denied lameness, bone, joint or other deformity, or arthritis or rheumatism.  His correspondence Report of Medical Examination reflects normal lower extremities upon evaluation.  

The earliest clinical evidence of a left leg disability is not for more than five decades after separation from service. 

A February 2005 private record reflects lower extremity post-phlebitic syndrome and venous insufficiency.  There was no indication that this was in any way related to service.  An August 2005 private record (South Yonkers Family Medicine) reflects a complaint of "heavy legs" and an impression of diabetic neuropathy.  The Veteran is not in receipt of service connection for diabetes.  A May 2006 private (South Yonkers Family Medicine) record reflects that the Veteran complained of bilateral shoulder pain as well as bilateral thumb pain, and bilateral leg and feet pain.  There is no indication that it was due to service or chronic since service.

Private clinical records note that the Veteran had a normal gait (e.g. December 2005, April 2006, July 2006, September 2006, January 2007, and May 2007) 

An October 2011 VA examination report reflects that the Veteran had mild bilateral hip degenerative joint disease, and bilateral ankle enthesopathy.  The examiner could not provide an opinion as to whether the Veteran had a left leg condition at least as likely as not related to the Veteran's left ankle contusion during military service without resorting to mere speculation because there was not sufficient evidence of record.  In essence, there was not enough evidence in the file to allow for an informed opinion that the Veteran's had a disability which warranted service connection.  Accordingly, further development for such an opinion is not necessary.

A November 2016 VA examination report reflects that the Veteran has left ankle enthesopathy (found on x-ray in 2011) which is unrelated to active duty.  The report also notes that the Veteran's contusion in service was self limiting.  The examiner found that the Veteran's ankle enthesopathy had its onset in 2011, more than five decades after separation from service, and that it is a condition independent from the Veteran's in-service contusion, and that it had a different pathophysiological process from the contusion.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Moreover, there is no competent credible evidence of continuity of symptoms since service.  Any statement by the Veteran as to such continuity lacks probative value as it is in contrast to the more reliable records contemporaneous to service, which are absent for complaints and importantly, which note a denial of symptoms of the left leg, and note a normal examination.  Any clinical opinion based on an unsupported allegation of chronic symptoms since service lacks probative value. 

In sum, the evidence does not reflect complaints in service, the Veteran had a normal left lower extremity upon separation, the Veteran denied a bone, joint, or arthritis problems upon separation from service, the earliest complaint of the left leg is not for more than five decades after separation from service, and there is no competent credible evidence based on an accurate history that the Veteran has a current left leg problem causally related to active service or a service-connected disability.

Conclusion for Service Connection Claims

The Veteran is competent to describe drainage from his ear, pain in his left shoulder, and pain in his left leg even though such symptoms were not recorded during service, but the STRs lack the documentation of the combination of manifestations sufficient to identify a disability and to establish chronicity during service.  Moreover, there is no competent credible evidence of continuity of symptoms which would support service connection for arthritis under 38 C.F.R. § 3.303.  As explained above, the Veteran's separation examination was normal for the pertinent symptoms, and he denied any such abnormalities upon separation.  

To the extent he is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years of service.  In making such a credibility finding, the Board is not finding that the Veteran has any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred many years ago.  In this regard, the Board also notes that the Veteran has been diagnosed with dementia (see VA clinical records).

The probative evidence is against a finding that the Veteran has a left ear, left shoulder, and/or left leg disability causally related to, or aggravated by, service and/or a service-connected disability.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 

Rating left leg scar

The Veteran is in receipt of a left leg scar evaluated as noncompensable under Diagnostic Code (DC) 7805.  (The Veteran's February 1954 Report of Medical Examination reflects a well healed lateral scar of the left upper thigh; thus, the Board finds that this is the area of the Veteran's service-connected scar).  The Veteran would be entitled to a compensable rating if his scar was painful, unstable, or deep and nonlinear and of an area at least six square inches.

There are no private clinical records or VA treatment records documenting complaints of, or treatment for, a scar of the left leg.  An October 2011 VA examination report reflects that the Veteran did not have any scars which were painful or unstable or in a total area of 39 square cm or greater; it was noted to be 5 cm in length. 

In a March 2012 VA Form 21-4138, the Veteran stated that his scar is soft and tender.  This is the first indication in the sixty years since separation that the Veteran claimed a scar symptom.  Notably, the Veteran did not even claim service connection for the scar, but the RO granted service connection for such because it was noted upon VA examination of his lower extremity and had been noted in his Report of Examination for separation purposes.  Also, notably, there are no treatment records following this statement documenting a painful scar despite numerous VA clinical records.

The Veteran is competent to state that his scar is tender; however, the Board finds that the clinical records are more probative as to the nature of the scar, especially in light of the decades without complaints, the examination by an objective clinician which found that the scar was not painful, and the Veteran's diagnosis of dementia.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 

ORDER

Entitlement to service connection for a left ear disability claimed as drainage is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for left leg disability is denied.

Entitlement to a compensable initial rating for a left leg scar is denied.


REMAND

The Veteran's left ankle contusion disability is rated as 10 percent disabling effective from August 17, 2016 under Diagnostic Code (DC) 5271.  A November 2016 VA examination report is of record.  The Board finds that the Veteran should be afforded another examination which complies with the Court's opinion in Correia v. McDonald, 28 Vet. App. 158 (2016) as it relates to 38 C.F.R. § 4.59, which requires that VA examinations include testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  Moreover, if reasonably possible, the examiner should provide a retrospective opinion which identifies factors noted in Correia as they pertain to the November 2016 evaluation.  

At a newly scheduled examination, the Board finds that it would be helpful for the examiner to ascertain information with regard to flare-ups such as frequency, duration, alleviating, or precipitating factors.  (See Sharp v. Shulkin, No. 16-1385 (September 6, 2017), in which the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.)  

Importantly, if reasonably possible, the examiner should differentiate the Veteran's symptoms due to his contusion from his symptoms due to his non-service connected enthesopathy and diabetic peripheral neuropathy, and any other non-service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding pertinent treatment records for the Veteran's left ankle, including additional VA treatment records, if any, (such as those that may have been created since the last such update of the claims file).

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected left ankle contusion.  In particular, the examiner is requested to: 

a.  If reasonably possible, the examiner should distinguish the Veteran's left ankle contusion symptoms from those due to any non-service-connected left ankle/leg disability (e.g. diabetic peripheral neuropathy, enthesopathy, and arthritis if present).

b.  Test the range of motion of the Veteran's left ankle in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c.  The examiner should consider the Veteran's reports of flare-ups (to include frequency, duration, alleviating events, and precipitating events of such) and portray any related functional loss in terms of additional range of motion loss.  The examiner should attempt to estimate such functional loss, if necessary.  If the examiner is unable to do so, the examiner must indicate why.

d.  The examiner should review the prior VA examination report from 2016 and provide a retrospective opinion, if reasonably possible, which identifies the range of motion of the Veteran's left ankle in active motion, passive motion, weight-bearing, and non-weight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

In providing all findings, the examiner should note which, if any symptoms, are as likely as not due to the Veteran's contusion of the left ankle.  If the examiner cannot reasonably differentiate symptoms, he or she should state such. 

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


